 



Exhibit 10.1



CONSULTING AGREEMENT

          This Consulting Agreement (this “Agreement’’) is made effective as of
January 1, 2008 and is entered into this 4th day of April 2008 by and between
William D. Shaw, Jr., whose address is 340 Old Church Road, Greenwich, CT 06830
(the “Consultant”) and NYMAGIC, INC., a New York corporation, with its principal
office located at 919 Third Avenue, 10th Floor, New York NY 10022 (the
“Company”).

          WHEREAS, the Consultant is a member of the Company’s Board of
Directors and its Vice Chairman;

          WHEREAS, the Company acknowledges Consultant’s skills and experience
as an investment advisor and seasoned executive,

          WHEREAS, the Company desires to engage the Consultant to provide
services beyond those which would be expected of the Vice Chairman of the Board
of Directors to assist the Company in communicating and explaining its
investment strategy to the investor community and in providing it managerial
advice and counsel; and,

          WHEREAS, the Consultant is willing to provide the services the Company
requires on the terms and conditions set forth herein:

          NOW THEREFORE, for valuable consideration, the adequacy of which is
hereby acknowledged, the Consultant and the Company agree as follows:

          1.     Recitals. The foregoing recitals are incorporated herein and
constitute a part of this Agreement.

          2.     Services. The Consultant’s primary role is to ensure that the
Company’s asset management strategy is communicated to and understood by the
investor community. More specifically, from time to time during the term of this
Agreement, the Consultant shall provide the following services to the Company:



•  Participate in meetings with rating agencies e.g. A.M. Best Company, Standard
& Poor’s and Fitch Ratings; •  Participate in meetings and answer inquiries from
analysts who cover the Company’s stock; •  Meet with and respond to inquiries
from large investors in the Company’s stock or debt; •  Participate in quarterly
earnings calls and other investor calls; • Participate in the Company’s investor
road shows; and, •  Represent the Company at industry conferences, e.g. those
held by Conning Capital, Keefe, Bruyette, Woods, Ferris Baker Watts and others.

          In addition, the Consultant shall attend the meetings of, and provide
advice and counsel to, the Company’s management committee and to the Company’s
Chairman and President and Chief Executive Officer as requested by them (the
services enumerated above,



--------------------------------------------------------------------------------



 



together with attending the meetings of, and providing advice and counsel to,
the Company’s management committee and its Chairman and President and Chief
Executive Officer, the “Services”).

          The Consultant shall devote as much time to the Services as is
reasonably necessary to achieve the objectives contemplated by this Agreement.

          3.     Compensation. The Company will compensate the Consultant for
the Services by paying him an annualized fee of $100,000 payable in four equal
quarterly payments of $25,000, the first of which shall be on the date hereof,
and thereafter one, each at the end of June, September and December. In
addition, the Company may pay the Consultant a bonus at the discretion of the
Human Resources Committee of the Board of Directors of the Company upon the
recommendation of the Company’s Chairman. The bonus shall have a range of from
$0 to $100,000 and have a target of $50,000.The Company will also reimburse the
Consultant for all reasonable and necessary expenses he incurs in connection
with the Services promptly upon its receipt of invoices therefor.

          4.     Taxes. The Consultant acknowledges that he is self employed,
that the Company will not withhold taxes and that he shall be responsible for
the payment of all taxes, self-employment taxes and income taxes applicable to
the Services.

          5.     Term and Termination. (a) This Agreement shall terminate on
December 31, 2008, unless it is extended by mutual agreement, or terminated
earlier as provided for herein.

          (b)  Either party may terminate this Agreement at any time, on thirty
(30) days prior written notice, which notice shall specify the exact date of
termination.

          (c)  The Company may terminate this Agreement at any time in the event
the Consultant ceases to be a member of the Company’s Board of Directors.

          (d)  This Agreement will terminate immediately upon the merger or
consolidation of the Company into another corporation; the sale of all or
substantially all of its assets; its dissolution and/or its liquidation; or, the
death of the Consultant.

          Upon the termination of this Agreement for any reason other than the
merger or consolidation of the Company into another corporation, or the sale of
all or substantially all of its assets, the Consultant shall be entitled to his
pro rata annualized fee through the date of his termination. In the event the
termination of this Agreement results from the merger or consolidation of the
Company into another corporation, or the sale of all or substantially all of its
assets, the Consultant shall be entitled to the entire amount of his annualized
fee, with the then unpaid portion thereof payable upon the consummation of such
merger or sale.

          6.     Independent Contractor Status. Nothing in this Agreement shall
be deemed to create any form of partnership, employer-employee relationship, or
joint venture between the Company and the Consultant.



--------------------------------------------------------------------------------



 



          7.     Indemnification. The to the fullest extent permitted by law,
the Company shall indemnify the Consultant from and against any losses, claims,
damages or liabilities (or actions, including shareholder actions, in respect
thereof) related to or arising out of the Consultant’s engagement hereunder, and
the Company will reimburse the Consultant for all reasonable expenses (including
counsel fees) as they are incurred by him in connection with investigating,
preparing or defending any such action or claim.

          8.     Assignment. This Agreement is personal to the Consultant, and
neither the Company nor the Consultant may assign its rights or delegate its
obligations hereunder without the prior written consent of the other party; nor
shall this Agreement inure to the benefit of the heirs and successors of the
parties hereto.

          9.     Separability. The invalidity or unenforceability, in whole or
in part, of any provision, term or condition hereof shall not affect the
validity or enforceability of the remainder of such provision, term or condition
or of any other provision, term, or condition.

          10.     Governing Law. This Agreement and any disputes arising or
resulting from this Agreement exclusively shall be construed and governed by the
laws of the State of New York without regard to its rules concerning conflicts
of laws. The Consultant expressly acknowledges that he is subject to
jurisdiction of the courts of the State of New York.

          11.     Interpretation. Captions or title sections of this Agreement
are for reference purpose only and do not constitute terms or conditions hereof.
The parties acknowledge that they have thoroughly reviewed this Agreement and
bargained over its terms.

          12.     Entire Agreement. This Agreement constitutes the entire
agreement between the Company and the Consultant relating to the Services.

          13.     Notices. All notices and other communications in connection
with this Agreement shall be in writing and shall be deemed to have been
received by a party when actually received in the case of hand delivery, or two
(2) days after mailing by a nationally recognized overnight carrier, to each
party at the addresses shown below:

         
If to the Consultant:
  If to the Company:
William D. Shaw, Jr.
  NYMAGIC, INC.
340 Old Church Road
  Attn: Paul J. Hart, Esq.
Greenwich, CT 06830
  919 Third Avenue, 10th Floor
 
  New York, NY 10022

          14.     Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

         
 
  NYMAGIC, INC.
 
   
/s/ William D. Shaw, Jr.      
William D. Shaw, Jr.
  By: /s/Paul J. Hart      
  Executive Vice President